DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 04/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
5.	Claims 1-10 are drawn to a controller, comprising: a sequence detector and a processor.
As per claim 1, the specification does not provide a clear definition for the claimed “controller”, “sequence detector” and “processor”. A broadest reasonable interpretation for the terms “controller”, “sequence detector” and “processor” would include both statutory embodiments and non-statutory embodiments such as signals. The words “memory”, "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy or software per se. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.

Claims 2-10 are rejected based on their dependency of independent claim 1.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 8, 10, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramalingam (US Pub. No. 2016/0283116 A1 hereinafter “Ramalingam”).
Referring to claim 1, Ramalingam discloses the controller for controlling a memory device (Ramalingam – Fig. 1 shows a block storage controller 110 for controlling a nonvolatile storage 120.), comprising: 
a sequence detector suitable for determining, each time a set number of data chunks are processed, whether the set number of recently processed data chunks are sequential data chunks, based on the lengths of the data chunks and logical-address-adjacency of the data chunks (Ramalingam – see Figs. 1 & 3, 6 disclosing a sequential write stream detection 302 and the process steps 710-730.); and 
a processor suitable for performing a sequential operation according to the determination result until next determination (Ramalingam – Fig. 1 shows processor node 104a.).

Referring to claim 8, Ramalingam discloses the controller of claim 1, wherein the sequential operation comprises an operation of controlling the memory device to program the set number of data chunks, which are to be subsequently processed, to a sequential memory region (Ramalingam – par. [0036] discloses the processing unit 110 may set the transmission interface 150A to the pin-assignment D mode of the USB Type-C protocol in the “DisplayPort Alternate Mode”, and the transmission interface 150A may support the SuperSpeed data transmission supported by the DisplayPort and USB 3.2 Gen1 standards. Specifically, the processing unit 110 may use two of the four USB SuperSpeed channels for display transmission (i.e., transmitting the image signal), and use another two of the four USB SuperSpeed channels for data transmission.).

Referring to claim 10, Ramalingam discloses the controller of claim 1, further comprising a memory suitable for storing length information and start logical address information of the data chunks (Ramalingam – par. [0027, 0057] and Fig. 2 disclose a pending write command queue 132  having length field 714d and an LBA field 714c.).

Referring to claim 11, note the rejection of claim 1 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 18, note the rejection of claim 8 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Allowable Subject Matter
8.	Claims 2-7 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the sequence detector further determines the logical- address-adjacency of the data chunks depending on whether the lengths of the data chunks are equal to each other, and wherein the sequence detector determines that the data chunks are sequential data chunks, depending on whether the logical- address-adjacency is equal to or more than a threshold value”, in combination with other recited limitations in dependent claim 2.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the sequential operation comprises an operation of performing a garbage collection operation on the memory device at a lower frequency than when the data chunks are not sequential data chunks”, in combination with other recited limitations in dependent claim 9.
Dependent claims 3-7 would be allowable based on their dependencies of dependent claim 2.

9.	Claims 12-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “determining the logical-address-adjacency of the data chunks depending on whether the lengths of the data chunks are equal to each other, and wherein the determining includes determining that the data chunks are sequential data chunks, depending on whether the logical- address-adjacency is equal to or more than a threshold value”, in combination with other recited limitations in dependent claim 12.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the performing of the sequential operation according to the determination result comprises performing a garbage collection operation on the memory device at a lower frequency than when the data chunks are not sequential data chunks”, in combination with other recited limitations in dependent claim 19.
Dependent claims 13-17 would be allowable based on their dependencies of dependent claim 12.

10.	Claim 20 is allowed.
The following is a statement of reasons for allowance:  
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “detecting adjacent start logical addresses falling within at least one among first and second ranges having an initial start logical address and a minimum start logical address among start logical addresses of the respective data chunks; determining the data chunks as sequential when a number of the adjacent start logical addresses is greater than a threshold; and controlling the memory device to perform a sequential operation on a second set number of subsequently provided data chunks based on the determination”, in combination with other recited limitations in independent claim 20.

Conclusion
11.	Claims 1-11 and 18 are rejected.
	Claims 12-17 and 19 are objected to.
	Claim 20 is allowed.
	
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181